            Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


                                                    )
 TRUSTEES OF THE NATIONAL                           )
 ELECTRICAL BENEFIT FUND,                           )
 2400 Research Boulevard, Suite 500,                )
 Rockville, MD 20850,                               )
                                                    )
        and                                         )
                                                    ) Civil Action No. 8:19-cv-2818
 TRUSTEES OF THE NATIONAL                           )
 ELECTRICAL ANNUITY PLAN,                           )
 2400 Research Boulevard, Suite 500,                )
 Rockville, MD 20850,                               )
                                                    )
         Plaintiffs,                                )
                                                    )
         v.                                         )
                                                    )
 ZOIE, LLC,                                         )
 an Illinois limited liability corporation,         )
 2010 Martin Luther King Drive,                     )
 East St. Louis, IL 62205,                          )
                                                    )
         Defendant.                                 )



                                              COMPLAINT

       1.       This is an action brought by the Trustees of the National Electrical Benefit Fund

(“NEBF”) and the Trustees of the National Electrical Annuity Plan (“NEAP”), to collect

delinquent contributions and related sums from Defendant Zoie, LLC, an employer that is

obligated to contribute to the NEBF and the NEAP pursuant to the provisions of Defendant’s

collective bargaining agreements and the NEBF and the NEAP plan documents.
            Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 2 of 8



                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of this matter pursuant to Section 502(e) of the

Employee Retirement Income Security Act of 1974, as amended (hereinafter “ERISA”), 29 U.S.C.

1132(e). Plaintiffs are fiduciaries to the NEBF and to the NEAP, and this action arises under

Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. 1132(a)(3), and 1145. Venue is proper because

the NEBF and the NEAP are administered within this district. ERISA Section 502(e)(2), 29 U.S.C.

1132(e)(2).

       3.      This Court also has jurisdiction of this matter pursuant to Section 301 of the Taft-

Hartley Act, 29 U.S.C. 185, as this is an action for a violation of a collective bargaining agreement

between an employer and a labor organization.



                                            PARTIES

       4.      The NEBF is a multiemployer employee pension benefit plan within the meaning

of Section 3(2) of ERISA, 29 U.S.C. § 1002(2), that has been established pursuant to an agreement

entered into between the International Brotherhood of Electrical Workers (“IBEW”) and the

National Electrical Contractors Association (“NECA”). NEBF is a defined benefit plan as defined

by Section 3(35) of ERISA, 29 U.S.C. § 1002(35). The address of the NEBF is 2400 Research

Boulevard, Suite 500, Rockville, Maryland 20850-3238.

       5.      The NEAP is a multiemployer employee benefit plan within the meaning of Section

3(2) of ERISA, 29 U.S.C. § 1002(2), that has been established pursuant to an agreement entered

into between the IBEW and NECA. NEAP is a defined contribution plan as defined by Section

3(34) of ERISA, 29 U.S.C. § 1002(34). The address of NEAP is 2400 Research Boulevard, Suite

500, Rockville, Maryland, 20850-3238.

                                                 2
            Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 3 of 8



       6.      Employers agree to participate in NEBF and NEAP pursuant to collective

bargaining agreements with the IBEW or one of its affiliated local unions.

       7.      Defendant Zoie, LLC is an employer engaged in an industry affecting commerce,

is contractually and legally obligated to submit contributions to the NEBF and the NEAP, and is

an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. 1002(5). Upon information

and belief, Defendant is an Illinois limited liability corporation whose main place of business is

2010 Martin Luther King Drive, East Saint Louis, Illinois 62205.



                                  STATEMENT OF CLAIM

                    Allegations Common to Claims by NEBF and NEAP

       8.      Defendant is a signatory, and has been a signatory continuously during all relevant

periods, to collective bargaining agreements (the “Collective Bargaining Agreements”) with

IBEW Local Unions 2, 51, 53, 309, and 702 as the collective bargaining representatives of its

employees. Pursuant to the Collective Bargaining Agreements, Defendant is obligated to submit

contributions to NEBF and NEAP on behalf of its employees covered by the Collective Bargaining

Agreements for all relevant periods.

       9.      Section 515 of ERISA requires an employer to make contributions to a

multiemployer plan in accordance with its obligations under a collectively bargained agreement

and the plan documents. 29 U.S.C. § 1145.

       10.     Section 502(a)(3) of ERISA provides that a fiduciary may enforce the provisions

of ERISA and the terms of the plan through a civil action. 29 U.S.C. § 1132(a)(3).

       11.     Section 502(g)(2) of ERISA provides that a fiduciary of a multiemployer plan,

bringing suit to recover delinquencies under Section 515, shall recover in addition to the unpaid

                                                3
           Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 4 of 8



contributions, interest thereupon, liquidated damages, attorney's fees and costs, and other

appropriate legal and equitable relief. 29 U.S.C. § 1132(g)(2).



                                         NEBF’s Claims

       12.     Defendant, pursuant to the Collective Bargaining Agreements, has been and is also

bound to all terms and conditions of the Restated Employees Benefit Agreement and Trust for the

National Electrical Benefit Fund (the “NEBF Trust Agreement”), which has governed the

administration of NEBF at all times relevant to this action.

       13.     The NEBF Trust Agreement authorizes the Trustees to take all necessary actions to

recover delinquent contributions. In addition, it authorizes the Trustees to recover interest on the

delinquent contributions at a rate of ten percent (10%) per annum, liquidated damages in an amount

equal to twenty percent (20%) of the delinquency, and all costs, including audit costs and

attorneys’ fees, incurred in collecting the delinquency.

       14.     Notwithstanding its obligations pursuant to the Collective Bargaining Agreements

and the NEBF Trust Agreement, Defendant failed to make all of its required contributions to the

NEBF on behalf of the employees covered by the Collective Bargaining Agreements.

       15.     According to reports prepared by Defendant and submitted to NEBF’s local

collection agent, Defendant failed to pay the NEBF at least $17,306.43 in contributions for work

performed during the period January through June 2019.

       16.     Interest on the NEBF delinquent contributions through the date hereof is equal to

$727.67.

       17.     Liquidated damages on the NEBF delinquent contributions is equal to $3,461.29.



                                                 4
          Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 5 of 8



       18.     Despite Defendant’s breaches of its obligations, the Trustees to the NEBF will be

required to provide benefits to the NEBF participants employed by Defendant upon their

retirement, based on their years of credited service, which would include that period during which

Defendant failed to contribute. This could result in a reduction of the corpus of the trust, thereby

endangering the rights and benefits of other participants and beneficiaries on whose behalf

contributions have been properly made.

       19.     The NEBF’s Trustees are authorized by the NEBF Trust Agreement and by ERISA

to recover interest on delinquent contributions at a rate of ten percent (10%) per annum, liquidated

damages in an amount equal to twenty percent (20%) of the delinquency, and all costs, including

attorney’s fees and expenses and audit costs, incurred in collecting the delinquency.

       20.     NEBF has incurred attorneys’ fees and costs in connection with its attempts to

collect the delinquent contributions.



                                         NEAP’s Claims

       21.     Defendant, pursuant to the Collective Bargaining Agreements, has been and is also

bound to all terms and conditions of the Agreement and Trust for the National Electrical Annuity

Plan (the “NEAP Trust Agreement”), which have governed the administration of NEAP at all

times relevant to this action.

       22.     The NEAP Trust Agreement authorizes the Trustees to take all actions to recover

delinquent contributions.    In addition, it authorizes the Trustees to recover interest on the

delinquent contributions at a rate of ten percent (10%) per annum, liquidated damages in an amount

equal to twenty percent (20%) of the delinquency, and all costs, including attorneys’ fees and costs,

and audit expenses, incurred in collecting the delinquency.

                                                 5
          Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 6 of 8



       23.      Notwithstanding its obligations pursuant to the Collective Bargaining Agreements

and the NEAP Trust Agreement, Defendant failed to make all of its required contributions to

NEAP on behalf of the employees covered by the Collective Bargaining Agreements.

       24.      According to reports prepared by Defendant and submitted to NEBF’s local

collection agent, Defendant failed to pay the NEBF at least $51,333.91 in contributions for work

performed during the period January through May 2019.

       25.      Interest on the NEAP delinquent contributions through the date hereof is equal to

$2,629.41.

       26.      Liquidated damages on the NEAP Delinquent Contributions is equal to $10,266.78.

       27.      Despite Defendant’s breaches of its obligations, the Trustees of NEAP will be

required to provide benefits to NEAP participants employed by Defendant, upon their retirement,

based on the total amount of their individual accounts, which would include contributions which

Defendant was required, but failed, to contribute.

       28.      NEAP has incurred attorneys’ fees and costs in connection with its attempts to

collect the NEAP Delinquent Contributions.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff NEBF prays for judgment in its favor and against Defendant, and

that the Court’s judgment include:

             a) an order that Defendant pay NEBF $17,306.43, which represents unpaid
                contributions due and owing the NEBF for work performed during the period
                January through June 2019;

             b) interest on the unpaid contributions calculated from the date due until the date paid
                at the rate of 10% per annum;


                                                  6
          Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 7 of 8



           c) liquidated damages in the amount of $3,461.29;

           d) an order that interest shall accrue on all delinquent contributions at the rate of 10%
              per annum until paid in full;

           e) an award of all reasonable attorneys’ fees and costs of this action.


       WHEREFORE, Plaintiff NEAP prays for judgment in its favor and against Defendant, and

that the Court’s judgment include:

           a) an order that Defendant pay NEAP $51,333.91, which represents unpaid
              contributions due and owing the NEAP for work performed during the period
              January through June 2019;

           b) interest on the unpaid contributions calculated from the date due until the date paid
              at the rate of 10% per annum;

           c) liquidated damages in the amount of $10,266.78;

           d) an order that interest shall accrue on all delinquent contributions at the rate of 10%
              per annum until paid in full;

           e) an award of all reasonable attorneys’ fees and costs of this action.


       Plaintiffs further pray that the Court grant such other legal and equitable relief as the Court

deems appropriate.



                                                  Respectfully submitted,


 Dated: September 25, 2019                        /s/ Jennifer Bush Hawkins
                                                  Jennifer Bush Hawkins (13064)
                                                  POTTS-DUPRE, HAWKINS & KRAMER, CHTD.
                                                  900 7th Street NW, Suite 1020
                                                  Washington, DC 20001
                                                  Phone: 202-223-0888
                                                  jhawkins@phk-law.com

                                                  Attorney for Plaintiffs

                                                 7
Case 8:19-cv-02818-DKC Document 1 Filed 09/25/19 Page 8 of 8



                              Trustees of the National Electrical Benefit Fund
                              and Trustees of the National Electrical Annuity
                              Plan




                             8
